DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the claim recites the limitation “additional charging of the Mn compound”.   However, claim 1, upon which claim 2 depends, already introduces the limitation “by additionally charging the Mn compound”.  Therefore, it is unclear as to if the limitation of claim 2 intends to refer back to the limitation of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 7, the claim recites the limitations “a powdery MnAl alloy is deposited by performing electrolysis”.   However, claim 1, upon which claim 7 depends, already introduces the limitation “electrolyzing molten salt containing a Mn compound and an Al compound to deposit a MnAl alloy”.  Therefore, it is unclear as to if the limitation of claim 7 intends to refer back to the limitations of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 10, the claim recites the limitation “electrolysis”.   However, claim 1, upon which claim 10 depends, already introduces the limitation “electrolyzing”.  Therefore, it is unclear as to if the limitation of claim 10 intends to refer back to the limitation of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document No. CN 102061490 to Liang et al. (Liang).
As to claim 1, Laing teaches a method for manufacturing a MnAl alloy, the method comprising electrolyzing molten salt containing an Mn compound (MnCl2) and an Al compound (AlCl3) to deposit a MnAl alloy, the method further comprising additionally charging the Mn compound into the molten salt electrolyte during the electrolysis process (Paragraph 0008).
As to claim 2, Liang teaches the method of claim 1.  Liang further teaches that the addition is performed so that the Mn compound in the molten salt is maintain at 0.6 to 2.1% (Paragraph 0008).
As to claim 7, Liang teaches the method of claim 1.  Liang further teaches that the formed MnAl is amorphous, thus considered to be “powdery”, and is deposited via conducting the electrolysis at 50-100 mA/cm2 with a concentration of Mn at 0.6 to 2.1%, thus embodiments of 50 mA or more per 1 mass% (Paragraphs 0005 and 0008).
As to claim 8, Liang teaches the method of claim 1.  Liang further teaches that the molten salt comprises an alkali metal halide, NaCl (Paragraph 0008).
As to claim 9, Liang teaches the method of claim 8.  Liang further teaches that the molten salt further comprises a rare reach halide (Paragraph 0008).
As to claim 10, Liang teaches the method of claim 1.  Liang further teaches that the electrolysis occurs at a temperature of 160 to 220°C at 50-100 mA/cm2 (Paragraph 0008).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 1 above, and further in view of US Patent Application Publication No. 2010/0218858 to Baker et al. (Baker).
As to claim 3, Liang teaches the method of claim 1.  However, Liang fails to further teaches that the MnAl alloy is heat treated.  However, Baker also discusses MnAl alloys and teaches that the alloys can be made magnetic via the application of a heat treatment (Paragraph 0006).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Liang by heat treating the MnAl alloy to make it magnetic as taught by Baker.  
As to claim 4, the combination of Liang and Baker teaches the method of claim 3.  Baker further teaches that the heat treatment is, for example, between 400 and 600°C, thus imparting metamagnetism to the MnAl alloy as evidenced by, at least, the present disclosure (Paragraph 0033). 
As to claim 5, the combination of Liang and Baker teaches the method of claim 3.  Baker further teaches that the heat treatment is, for example, 600°C, thus increasing residual magnetization of the MnAl alloy as evidenced by, at least, the present disclosure (Paragraph 0033).
As to claim 6, the combination of Liang and Baker teaches the method of claim 3.  Baker further teaches that the heat treatments is performed in an inert gas, argon, atmosphere (Paragraph 0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794